Citation Nr: 1539659	
Decision Date: 09/16/15    Archive Date: 09/24/15

DOCKET NO.  12-27 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Whether new and material evidence has been submitted sufficient to reopen a claim of entitlement to service connection for residuals of a cold weather injury.

2. Entitlement to service connection for residuals of a cold weather injury.

3. Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dustin Ware, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1951 to March 1954.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

In the Veteran's March 2011 notice of disagreement he stated that he filed this claim because he suffered from frost bitten feet, hearing problems, and high blood pressure.  High blood pressure had yet to be addressed by a rating decision so the Board views it to be a new claim for service connection.  Additionally, in a March 2012 statement the Veteran says he wants to appeal bilateral blurred vision and diabetes.  Blurry vision was addressed in the September 2010 rating decision so to the extent the March 2012 statement was meant to be a notice of disagreement it is untimely.  In light of this, the Board reads the March 2012 statement to be a claim for service connection for diabetes and a claim to reopen the issue of service connection for blurry vision.  Therefore, the issues of entitlement to service connection for high blood pressure, entitlement to service connection for diabetes, and whether new and material evidence has been submitted sufficient to reopen a claim of entitlement to service connection for bilateral blurred vision have been raised by the record in March 2011 and March 2012 statements, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).
The issues of entitlement to service connection for residuals of a cold weather injury and entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1. A July 2002 rating decision denied the Veteran's claim of entitlement to service connection for a cold weather injury.  The Veteran did not file a notice of disagreement.

2. Evidence received since the July 2002 rating decision includes evidence that has not previously been included in the record, relates to an unestablished fact necessary to substantiate the claim of service connection for residuals of a cold weather injury, is not cumulative or redundant, and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1. The July 2002 rating decision, which denied the Veteran's claim of entitlement to service connection for a cold weather injury is final.  38 U.S.C.A. § 7105 (West 2014).

2. Evidence received since the July 2002 rating decision in connection with Veteran's claim of entitlement to service connection for residuals of a cold weather injury is new and material; the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Since the claim addressed below has been granted, no purpose would be served by undertaking an analysis of whether there has been compliance with the notice and duty to assist requirements set out at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002).  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Analysis

I. Claim to Reopen

The Veteran claims entitlement to service connection for residuals of a cold weather injury.  Prior to the denial that gave rise to this appeal; the most recent denial of the Veteran's claim for service connection for a cold weather injury was through a July 2002 rating decision.  The Veteran did not file a notice of disagreement in regards to that rating decision.  Therefore, the July 2002 rating decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015).

A final decision cannot be reopened unless new and material evidence is presented. 38 U.S.C.A. § 5108.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim. Knightly v. Brown, 6 Vet. App. 200 (1994).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).  Finally, for the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence received since the July 2002 rating decision includes VA medical records, a VA examination report, and the Veteran's July 2015 testimony before the Board.  Significantly, in his July 2015 testimony the Veteran reported that besides service he had spent his entire life in Alabama meaning his only cold weather exposure was in Korea.  The Board concludes that this testimony is new and material evidence with respect to the issue of entitlement to service connection for residuals of a cold weather injury.  The evidence is new as it has not previously been included in the record.  The evidence is material as it relates to an unestablished fact necessary to substantiate the claim, namely evidence of an in-service incurrence or aggravation of a disease or injury.  Furthermore, this evidence is not cumulative or redundant and raises a reasonable possibility of substantiating the Veteran's claim of service connection and, thus, constitutes new and material evidence.  See Shade, 24 Vet. App. at 118.  Consequently, the Veteran's claim of entitlement to service connection must be reopened.



ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for residuals of a cold weather injury is reopened.


REMAND

The Veteran claims entitlement to service connection for residuals of a cold weather injury and entitlement to service connection for bilateral hearing loss.  The Veteran was provided a VA examination for cold injury residuals in November 2014.  The examination request initiated in September 2014 explicitly says the examiner should, in regards to the Veteran, "provide an opinion as to the relationship of his current peripheral nerve condition and his exposure to the cold while in Korea."  Nevertheless, the VA examination report does not appear to contain such an opinion.  Thus, a new examination is necessary so the requested opinion can be provided.

Turning to bilateral hearing loss, the Veteran was provided a medical examination in August 2010.  Following the examination the VA audiologist concluded, as a result of the lack of records of in-service audiology testing, providing an opinion on the relationship between the Veteran current hearing loss and his active duty service would require resorting to mere speculation.  The Board recognizes the complications involved in providing such an opinion in light of the limited service treatment records; however, the Board finds one more examination should be performed in hopes that a different VA examiner may come to a different conclusion.  

Therefore, new VA examinations are necessary for the Veteran's residuals of a cold weather injury and bilateral hearing.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (noting that once the Secretary undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, he must provide an adequate one); see also Daves v. Nicholson, 21 Vet. App. 46, 51 (2007), citing Green v. Derwinski, 1 Vet. App. 121, 123-124 (1991); Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence ... is essential for a proper appellate decision"); see also 38 C.F.R. § 4.2 (2014) (noting that if the examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes).  

Finally, the Board notes that in light of most of the Veteran's service treatment records being unrecoverable and the lack of evidence in the record to the contrary of these assertions, the VA examiners should accept as credible the Veteran's testimony that his only cold weather exposure was in Korea during active duty and that he was exposed to substantial noise during active duty.  

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Schedule the Veteran for appropriate VA examinations to address the etiology of the problems with his extremities and the etiology of the Veteran's bilateral hearing loss.  All indicated evaluations, studies, and tests deemed necessary should be accomplished and all findings reported in detail.  The claims file should be made available for review in connection with the examination.  If at all possible the audiology examination and opinion should be provided by a different audiologist than the one who provided the August 2010 examination and opinion.

The examiners are requested to address the following: 

a. Is it more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that any of the problems the Veteran has with his extremities are etiologically related to the Veteran's active military service?  

The VA examiner should accept as credible the Veteran's assertion that besides his active duty service he has lived his entire life in Alabama and therefore his only cold weather exposure was in Korea.

b. Is it more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that the Veteran's current bilateral hearing loss is etiologically related to his active military service?  

The VA examiner should accept as credible the Veteran's assertion the he was exposure to substantial noise in service from gunfire, artillery, ships, and aircraft.

The examiner is requested to provide a complete rationale for any opinion expressed based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.  

2. After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence. If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals






Department of Veterans Affairs


